PER CURIAM.
The defendant was convicted of armed robbery. LSA-RS 14:64. He appeals.
The defendant reserved and perfected one bill of exception based on the trial judge’s denial of his motion for a new trial. A bill of exception taken to the overruling of a motion for new trial, based upon an allegation that the verdict is contrary to the law and evidence, presents nothing for review. State v. Grey, 257 La. 1070, 245 So.2d 178 (1971); State v. Ponthieux, 254 La. 482, 224 So.2d 462 (1969); State v. Poole, 203 La. 1032, 14 So.2d 826 (1943).
The appellant additionally urges as patent error (error discoverable by review of the pleadings and proceedings, La.C. Crim.P. Art. 920) the circumstances that the jury verdict was not unanimous (11-1), as permitted by Louisiana law in non-capital felonies which are necessarily punishable by imprisonment at hard labor. La. Const. of 1921, Art. 7, Section 41, La.C. Crim.P. Art. 782. However, we have con sistently rejected the contention that this procedure offends any federal constitutional guarantee. State v. Jones, 257 La. 966, 244 So.2d 849 (1971); State v. Schoonover, 252 La. 311, 211 So.2d 273 (1968).
The conviction and sentence are affirmed.